DETAILED ACTION
Claims 1 through 35 originally filed 25 June 2020. By preliminary amendment received 25 June 2020; claims 5, 12, 15, 16, 26, and 34 are amended and claims 6 through 11, 13, 14, 17 through 19, 21, 23, 27, and 35 are cancelled. Claims 1 through 5, 12, 15, 16, 20, 22, 24 through 26, 28 through 34 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character "104" has been used to designate both the top mirror and the high reflection mirror.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign "210" mentioned in the description.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 22 objected to because of the following informalities: 

Claim 22 is objected to for the use of the terms "a plurality of DBR pairs using materials with high refractive index difference", "the DBR pairs", "a plurality of DBR pairs using materials with low refractive index", and "the low-contrast pairs". Reference to the claim term "a plurality of DBR pairs using materials with high refractive index difference" using the abbreviated term "the DBR pairs" is not consistent with the later reference to the term "a plurality of DBR pairs using materials with low refractive index" with the abbreviated term "the low-contrast pairs". The claim terms within a claim should be internally consistent. Please amend the term "the DBR pairs" to read "the high-contrast pairs".

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 5, 12, 15, 16, 20, 22, 24 through 26, 28 through 34 rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, this claim requires "narrow beam divergence" and "substantially uniform beam intensity". There is no guidance in the disclosure which would indicate the metes and bounds of the terms "narrow" and "substantially uniform". Further, these terms relate to laser features that have been improved over time such that the exact meaning of these terms varies according to the subjective understanding of the reader. Since "narrow" and "substantially uniform" are not given some meaning within the original disclosure and since these terms are otherwise subjective, the metes and bounds of these terms within the claims is unclear (MPEP §2173.05b). As such, this claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, the term "narrow beam divergence" will be interpreted as meaning "a beam divergence that is not intentionally widened" and "substantially uniform beam intensity" will be interpreted as meaning "a beam intensity that is not deliberately non-uniform".

Regarding claims 2 through 5, 12, 15, 16, 20, 22, 24 through 26, and 28 through 31, each of these claims depend properly from claim 1 and inherit all limitations thereof. As such, these claims are also deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For the remainder of this action, these claims will also be interpreted as noted above regarding claim 1.

Regarding claim 26, this claim requires "Wherein the backside mirror includes the extended length mirror and the emission mirror includes the high reflection mirror or the backside mirror includes the high reflection mirror and the emission mirror includes the extended length mirror." Specifically, this claim includes the requirement that "the emission mirror includes the high reflection mirror". However, parent claim 25 already requires "The backside mirror having higher reflectivity than the emission mirror". This limitation of this claim directly contradicts the limitation of parent claim 25. As such, this claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, only the alternatives which do not contradict the parent claim are considered.

Regarding claim 28, this claim requires "the DBR and/or the hybrid DBR." However, there is only antecedent basis for a "hybrid DBR" and no alternately constructed element has been referred to as a "DBR" in the context of this claim. Since neither this claim nor any parent claim introduces a "DBR" that is not a "hybrid DBR", there is no context for understanding what element is being referred to by the term "DBR". As such, this claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, the phrase "the DBR and/or the hybrid DBR" will be understood as reading "the hybrid DBR".

Regarding claim 30, this claim requires "Wherein the first charge-carrier type is p-type semiconductor and the second charge-carrier type is n-type semiconductor". However, neither this claim nor any parent of this claim requires any form of charge-carrier type. Since these features of this claim are not associated with any previously mentioned element of the claimed device, it is unclear what features are limited by the requirements of this claim. As such, this claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, this claim will be interpreted as requiring that the semiconductor sources are p-n devices.

Regarding claim 31, this claim requires a "second charge-carrier type". When using ordinal designations, it is necessary to start with an initial ordinal designation such as "first" and introduce further elements in numerical order from that point. Failure to adhere to such an ordering creates the implication of additional elements without strictly indicating the presence thereof. Due to this implication, it is unclear whether or not the claim actually requires the presence of the implied features. As such, this claim is deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For the remainder of this action, this claim will be interpreted as requiring no elements other than those explicitly stated.

Regarding claim 32, this claim requires "narrow beam divergence" and "substantially uniform beam intensity". There is no guidance in the disclosure which would indicate the metes and bounds of the terms "narrow" and "substantially uniform". Further, these terms relate to laser features that have been improved over time such that the exact meaning of these terms varies according to the subjective understanding of the reader. Since "narrow" and "substantially uniform" are not given some meaning within the original disclosure and since these terms are otherwise subjective, the metes and bounds of these terms within the claims is unclear (MPEP §2173.05b). As such, this claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, the term "narrow beam divergence" will be interpreted as meaning "a beam divergence that is not intentionally widened" and "substantially uniform beam intensity" will be interpreted as meaning "a beam intensity that is not deliberately non-uniform".

Regarding claims 33 and 34, each of these claims depend properly from claim 32 and inherit all limitations thereof. As such, these claims are also deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For the remainder of this action, these claims will also be interpreted as noted above regarding claim 32.

Regarding claim 33, this claim requires a "second charge-carrier type". When using ordinal designations, it is necessary to start with an initial ordinal designation such as "first" and introduce further elements in numerical order from that point. Failure to adhere to such an ordering creates the implication of additional elements without strictly indicating the presence thereof. Due to this implication, it is unclear whether or not the claim actually requires the presence of the implied features. As such, this claim is deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For the remainder of this action, this claim will be interpreted as requiring no elements other than those explicitly stated.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 12 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jewell et al. (Jewell, US Patent 5,325,386).

Regarding claim 1, Jewell discloses, "An array of narrow beam divergence semiconductor sources" (col. 4, lines 25-35, col. 5, lines 43-47, and Fig. 2, pt. 200).  "Each narrow beam divergence semiconductor source within the array being operable to generate a beam with a substantially narrow beam divergence and substantially uniform beam intensity" (col. 4, lines 43-46 and col. 5, lines 43-47, the device of Jewell must be operable to provide substantially uniform beam intensity to provide a desired intensity as described by Jewell).  "A plurality of electrical contacts operable to direct electric current to the array of narrow beam divergence semiconductor sources" (col. 5, lines 26-30 and Fig. 1).  "A projection lens operable to generate an image of the array of narrow beam divergence semiconductor source" (col. 4, lines 25-35 and Fig. 2, pt. 210).  

Regarding claim 2, Jewell discloses, "Wherein each narrow beam divergence semiconductor source within the array of sources includes an optical resonant cavity" (col. 3-4, lines 65-8 and Fig. 1, pts. 120 and 130).  "[The optical resonant cavity] including a high reflection mirror having first and second sides" (col. 3-4, lines 65-8 and Fig. 1, pt. 130).  "An extended length mirror having first and second sides" (col. 3-4, lines 65-8 and Fig. 1, pt. 120).  "An active region" (col. 3-4, lines 65-8 and Fig. 1, pt. 110).  "The high reflection mirror and the extended length mirror being disposed on distal sides of the active region such that the first side of the high reflection mirror is coupled to a first side of the active region" (col. 3-4, lines 65-8 and Fig. 1, pts. 110, 120, and 130).  "The first side of the extended length mirror is coupled to a second side of the active region opposing the first" (col. 3-4, lines 65-8 and Fig. 1, pts. 110 and 120).  "The beam being having an emission wavelength" (col. 3-4, lines 65-8).  "The plurality of electrical contacts being operable to direct electric current to the active region" (col. 4, lines 11-14 and Fig. 1, where the device of Jewell strictly requires at least two electrical contacts to induce the current illustrated in Fig. 1).  

Regarding claim 5, Jewell discloses, "Wherein the extended length mirror within each narrow beam divergence semiconductor source has an effective penetration depth" (Fig. 1, pt. 120, where light necessarily penetrates through DBR 120).  "The effective penetration depth extending a plurality of emission wavelength distances from the first side of the extended length mirror" (Fig. 1, pt. 120, where DBR 120 is a DBR and is therefore is composed of multiple quarter wavelength thick layers such that emission of light through this layer strictly requires light to extend multiple wavelengths into DBR 120).  "[The extended length mirror has] a relative refractive index difference" (Fig. 1, pt. 120, where DBR 120 is a DBR and is therefore composed of multiple layers having a refractive index difference between layers).  

Regarding claim 12, Jewell discloses, "Wherein any one of the narrow beam divergence semiconductor sources are operable as any one of a VCSEL, RC-LED, or an LED" (col. 4, lines 25-35).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 20, 22, 24, and 28 through 30 rejected under 35 U.S.C. 103 as being unpatentable over Jewell in view of Ueki et al. (Ueki, US Pub. 2005/0111507).

Regarding claim 3, Jewell does not explicitly disclose, "Wherein the extended length mirror and the high reflection mirror within each narrow beam divergence semiconductor source are operable to suppress one or more longitudinal and/or transverse modes such that one or more longitudinal and/or transverse modes lase."  Ueki discloses, "Wherein the extended length mirror and the high reflection mirror within each narrow beam divergence semiconductor source are operable to suppress one or more longitudinal and/or transverse modes such that one or more longitudinal and/or transverse modes lase" (p. [0056] and Fig. 2A, pts. 22, 27, 30, and 110).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jewell with the teachings of Ueki.  In view of the teachings of Jewell regarding a VCSEL array for projection, the alternate construction of the VCSEL including a hybrid DBR and an oxide aperture as taught by Ueki would enhance the teachings of Jewell by providing mechanisms for ensuring single mode operation.

Regarding claim 4, Jewell does not explicitly disclose, "Wherein the extended length mirror and the high reflection mirror within each narrow beam divergence semiconductor source are operable such that only one longitudinal mode lases."  Ueki discloses, "Wherein the extended length mirror and the high reflection mirror within each narrow beam divergence semiconductor source are operable such that only one longitudinal mode lases" (p. [0056] and Fig. 2A, pts. 22, 27, 30, and 110).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jewell with the teachings of Ueki for the reasons noted above regarding claim 3.  

Regarding claim 20, Jewell does not explicitly disclose, "Wherein the extended length mirror of any of the narrow beam divergence semiconductor sources comprises two or more reflection elements arranged to reduce the wavelength linewidth of the reflection such that one or more longitudinal and/or transverse modes are suppressed and one or more longitudinal and/or transverse modes lase."  Ueki discloses, "Wherein the extended length mirror of any of the narrow beam divergence semiconductor sources comprises two or more reflection elements arranged to reduce the wavelength linewidth of the reflection such that one or more longitudinal and/or transverse modes are suppressed and one or more longitudinal and/or transverse modes lase" (p. [0056] and Fig. 2A, pts. 22, 27, 30, and 110).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jewell with the teachings of Ueki for the reasons provided above regarding claim 3.  

Regarding claim 22, Jewell does not explicitly disclose, "Wherein the extended length mirror of any of the narrow beam divergence semiconductor sources comprises a hybrid DBR including a high-contrast region and a low-contrast region."  "Wherein the high-contrast region includes a plurality of DBR pairs using materials with high refractive index difference."  "The DBR pairs being periodically disposed within the high-contrast region."  "Wherein the low-contrast region includes a plurality DBR pairs using materials with low refractive index difference."  "The low-contrast pairs being periodically disposed within the low-contrast region."  Ueki discloses, "Wherein the extended length mirror of any of the narrow beam divergence semiconductor sources comprises a hybrid DBR including a high-contrast region and a low-contrast region" (p. [0050], [0077], [0083], and Fig. 2A, pts. 27 and 30).  "Wherein the high-contrast region includes a plurality of DBR pairs using materials with high refractive index difference" (p. [0083] and Fig. 2A, pt. 30).  "The DBR pairs being periodically disposed within the high-contrast region" (p. [0083] and Fig. 2A, pt. 30).  "Wherein the low-contrast region includes a plurality DBR pairs using materials with low refractive index difference" (p. [0077] and Fig. 2A, pt. 27).  "The low-contrast pairs being periodically disposed within the low-contrast region" (p. [0077] and Fig. 2A, pt. 27).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jewell with the teachings of Ueki for the reasons provided above regarding claim 3.  

Regarding claim 24, Jewell does not explicitly disclose, "Wherein any of the narrow beam divergence semiconductor sources further includes an oxide aperture."  "The oxide aperture being operable to increase the current density in the active region."  Ueki discloses, "Wherein any of the narrow beam divergence semiconductor sources further includes an oxide aperture" (p. [0051 and Fig. 2A, pts. 24 and 24a).  "The oxide aperture being operable to increase the current density in the active region" (p. [0051 and Fig. 2A, pts. 24 and 24a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jewell with the teachings of Ueki for the reasons provided above regarding claim 3.  

Regarding claim 28, Jewell does not explicitly disclose, "Wherein the DBR and/or the hybrid DBR of any of the narrow beam divergence semiconductor sources are operable, together with the plurality of electrical contacts, to direct electric current to the active region."  Ueki discloses, "Wherein the DBR and/or the hybrid DBR of any of the narrow beam divergence semiconductor sources are operable, together with the plurality of electrical contacts, to direct electric current to the active region" (p. [0050] and Fig. 2A, pts. 22, 26, 27, 29, and 31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jewell with the teachings of Ueki for the reasons provided above regarding claim 3.  

Regarding claim 29, Jewell does not explicitly disclose, "Wherein any of the narrow beam divergence semiconductor sources further include one or more phase-matching layers between the hybrid mirror components."  Ueki discloses, "Wherein any of the narrow beam divergence semiconductor sources further include one or more phase-matching layers between the hybrid mirror components" (p. [0053] and Fig. 2A, pts. 27 and 30, where phase matching of some form is necessary at the interface between 27 and 30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jewell with the teachings of Ueki for the reasons provided above regarding claim 3.  

Regarding claim 30, Jewell discloses, "Wherein the first charge-carrier type is p-type semiconductor and the second charge-carrier type is n-type semiconductor" (col. 3, lines 65-68).  

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Jewell in view of Forrest et al. (Forrest, US Patent 6,362,069).

Regarding claim 15, Jewell does not explicitly disclose, "Wherein the high reflection mirror of any of the narrow beam divergence semiconductor sources further include a supplemental extended length mirror with a first side substantially coincident with the first side of the high reflection mirror."  "The supplemental extended length mirror having an effective penetration depth."  "The effective penetration depth extending a plurality of emission wavelength distances from the first side of the supplemental extended length mirror."  "The supplemental extended length mirror having a relative refractive index difference."  Forrest discloses, "Wherein the high reflection mirror of any of the narrow beam divergence semiconductor sources further include a supplemental extended length mirror with a first side substantially coincident with the first side of the high reflection mirror" (col. 2, lines 9-18 and Fig. 1, pts. 13 and 24).  "The supplemental extended length mirror having an effective penetration depth" (col. 2, lines 9-18 and Fig. 1, pts. 13 and 24, where light necessarily penetrates into DBR 24 as a matter of how this reflector operates).  "The effective penetration depth extending a plurality of emission wavelength distances from the first side of the supplemental extended length mirror" (col. 2, lines 9-18 and Fig. 1, pts. 13 and 24, where DBR 24 is a DBR and is therefore is composed of multiple quarter wavelength thick layers such that emission of light into this layer strictly requires light to extend multiple wavelengths into DBR 24).  "The supplemental extended length mirror having a relative refractive index difference" (col. 2, lines 9-18 and Fig. 1, pts. 13 and 24, where DBR 24 is a DBR and is therefore composed of multiple layers having a refractive index difference between layers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jewell with the teachings of Forrest.  In view of the teachings of Jewel regarding a VCSEL array, the alternate construction of the VCSEL to include a backside dielectric DBR as taught by Forrest would enhance the teachings of Jewell by allowing for an increase in the reflectivity of the rear reflector without requiring current to pass through all reflector layers.

Claims 16, 25, and 26 rejected under 35 U.S.C. 103 as being unpatentable over Jewell.

Regarding claim 16, Jewell does not explicitly disclose, "Wherein the narrow beam divergence semiconductor sources are arranged in a non-regular layout with respect to each other."  The examiner takes Official Notice of the fact that it was known in the art to arrange a VCSEL array in an irregular manner so as to reduce speckle from the overall emission region. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the VCSEL devices in an irregular manner, since such an arrangement provides optical benefits.

Regarding claim 25, Jewell discloses, "Wherein any of the narrow beam divergence semiconductor sources further includes an emission mirror and a backside mirror disposed on opposing sides of the narrow beam divergence semiconductor source" (col. 3-4, lines 65-8 and Fig. 1, pts. 120 and 130).  Jewell does not explicitly disclose, "The backside mirror having higher reflectivity than the emission mirror."  The examiner takes Official Notice of the fact that it was known in the art to design a laser device such that an emission mirror has a lower reflectivity than other cavity mirrors so as to restrict light exiting the cavity to the emission mirror. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the reflectivities of the cavity mirrors such that the emission mirror has the lowest reflectivity, since such an arrangement reduces cavity loss.

Regarding claim 26, Jewell discloses, "Wherein the backside mirror includes the extended length mirror and the emission mirror includes the high reflection mirror or the backside mirror includes the high reflection mirror and the emission mirror includes the extended length mirror" (col. 3-4, lines 65-8 and Fig. 1, pts. 120 and 130).  

Claim 31 rejected under 35 U.S.C. 103 as being unpatentable over Jewell in view of Ueki and further in view of Forrest.

Regarding claim 31, the combination of Jewell and Ueki does not explicitly disclose, "Wherein the high-contrast region of the hybrid DBR and the low-contrast region of the hybrid DBR of any of the narrow beam divergence semiconductor sources are interposed by a substrate."  "[The substrate] of a second charge-carrier type."  Forrest discloses, "Wherein the high-contrast region of the hybrid DBR and the low-contrast region of the hybrid DBR of any of the narrow beam divergence semiconductor sources are interposed by a substrate" (col. 2, lines 9-18 and Fig. 1, pts. 13, 20, and 24).  "[The substrate] of a second charge-carrier type" (col. 2, lines 9-18 and Fig. 1, pts. 13, 20, and 22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Jewell and Ueki with the teachings of Forrest.  In view of the teachings of Jewel regarding a VCSEL array, the alternate construction of the VCSEL to include a backside dielectric DBR as taught by Forrest would enhance the teachings of Jewell and Ueki by allowing for an increase in the reflectivity of the rear reflector without requiring current to pass through all reflector layers.

Claim 32 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hata et al. (Hata, US Pub. 2010/0284433).

Regarding claim 32, Hata discloses, "An array of narrow beam divergence semiconductor optical edge-emitting laser sources" (p. [0231] and Fig. 10, pt. 370).  "Each narrow beam divergence semiconductor optical edge-emitting laser source within the array being operable to generate a beam with a substantially narrow beam divergence and substantially uniform beam intensity" (p. [0095], [0231], and Fig. 10, pt. 370).  "A plurality of electrical contacts being operable to direct electric current to the array of narrow beam divergence semiconductor optical edge-emitting laser sources" (p. [0139] and Fig. 10, pts. 337 and 378).  "A projection lens operable to generate an image of the array of narrow beam divergence semiconductor optical edge-emitting laser source" (p. [0096] and Fig. 4, pts. 100 and 180).  

Claims 33 and 34 rejected under 35 U.S.C. 103 as being unpatentable over Hata in view of Genei et al. (Genei, US Patent 6,667,187) and further in view of Bradley (US Patent 5,056,099).

Regarding claim 33, Hata discloses, "Wherein each narrow beam divergence semiconductor optical edge-emitting laser source within the array of sources includes a hybrid distributed Bragg reflector (hybrid DBR)" (p. [0075]).  "The hybrid DBR having first and second sides" (p. [0075]).  "The edge-emitting laser being disposed on the first side of the hybrid DBR" (p. [0075]).  "The hybrid DBR and the edge-emitting laser being operable to generate an emission having a spectral width of emission and a beam divergence" (p. [0168] and [0231]).  "The edge-emitting laser and the hybrid DBR having a narrow spectral bandwidth" (p. [0168] and [0231]).  Hata does not explicitly disclose, "The hybrid DBR including a high-contrast region and a low-contrast region."  "The high-contrast pairs being periodically disposed within the high-contrast region."  "The low-contrast pairs being periodically disposed within the low-contrast region."  Genei discloses, "The hybrid DBR including a high-contrast region and a low-contrast region" (col. 9, lines 37-44 and Fig. 5, pts. 206, 207, 208, and 209).  "The high-contrast pairs being periodically disposed within the high-contrast region" (col. 9, lines 37-44 and Fig. 5, pts. 208 and 209).  "The low-contrast pairs being periodically disposed within the low-contrast region" (col. 9, lines 14-30 and Fig. 5, pts. 206 and 207).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hata with the teachings of Genei.  In view of the teachings of Hata regarding an edge emitter projection array in which edge emitters include multilayer reflectors, the alternate construction of the rear reflector to include multiple regions of differing refractive index contrast as taught by Genei would enhance the teachings of Hata by allowing for an increase in reflectivity without a commensurate increase in the number of layers.
The combination of Hata and Genei does not explicitly disclose, "The narrow spectral bandwidth being operable to substantially suppress one or more transverse and/or longitudinal modes such that the beam divergence and/or the spectral width of emission is substantially reduced."  Bradley discloses, "The narrow spectral bandwidth being operable to substantially suppress one or more transverse and/or longitudinal modes such that the beam divergence and/or the spectral width of emission is substantially reduced" (col. 4, lines 44-60 and Fig. 3, pts. 8' and 10').  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Hata and Genei with the teachings of Bradley.  In view of the teachings of Hata regarding an edge emitting laser with a multilayer reflector and the teachings of Genei regarding the inclusion of an increased reflectivity portion of the multilayer reflector, the further alteration of the reflection regions so as to precisely construct and position the high reflectivity region as taught by Bradley would enhance the teachings of Hata and Genei by allowing the reflector to provide a measure of single mode selection.
The combination of Hata, Genei, and Bradley does not explicitly disclose, "Wherein the high-contrast region includes a plurality of high refractive index difference pairs of a DBR materials of a second charge-carrier type."  "Wherein the low-contrast region includes a plurality of pairs of a low refractive index difference DBR materials of the second charge-carrier type."  The examiner takes Official Notice of the fact that it was known in the art to fabricate multilayer reflectors of a material that has a conductivity type. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ materials of a conductivity type as the materials within the DBRs as suitable materials for those DBR layers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 34, Hata does not explicitly disclose, "Wherein the hybrid DBR of any of the narrow beam divergence semiconductor optical edge-emitting laser sources further includes a phase-matching layer disposed between the high-contrast region and the low-contrast region or the hybrid DBR further DBR of any of the narrow beam divergence semiconductor optical edge-emitting laser sources includes a backside dielectric coating disposed on the second side of the hybrid DBR."  Genei discloses, "Wherein the hybrid DBR of any of the narrow beam divergence semiconductor optical edge-emitting laser sources further includes a phase-matching layer disposed between the high-contrast region and the low-contrast region or the hybrid DBR further DBR of any of the narrow beam divergence semiconductor optical edge-emitting laser sources includes a backside dielectric coating disposed on the second side of the hybrid DBR" (Fig. 5, pts. 206, 207, 208, and 209, where phase matching of some form is necessary at the interface between the last DBR layers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hata with the teachings of Genei for the reasons provided above regarding claim 33.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828